United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1020
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Angel Cena-Vargas,                       *
                                         C [Unpublished]
             Appellant.                  *
                                    ___________

                              Submitted: October 29, 2004
                                 Filed: November 17, 2004
                                  ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Angel Cena-Vargas appeals from the final judgment entered in the District
      1
Court for the Northern District of Iowa upon his guilty plea to illegally reentering the
United States after deportation following a conviction for an aggravated felony in
violation of 8 U.S.C. § 1326(a) and (b)(2). The district court sentenced appellant to
77 months imprisonment and 3 years supervised release.. On appeal, his counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence was too harsh.

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       This argument fails, as the sentence falls within § 1326(b)’s 20-year maximum
and is at the bottom of the appropriate Guidelines range. See 18 U.S.C. § 3742(a);
United States v. Smotherman, 326 F.3d 988, 989 (8th Cir.) (per curiam), cert. denied,
124 S. Ct. 293 (2003). Having found no nonfrivolous issues after reviewing the
record independently under Penson v. Ohio, 488 U.S. 75 (1988), we affirm. We also
grant counsel’s motion to withdraw.

                       ______________________________




                                         -2-